Case 8:19-cv-00847-CJC-DFM Document 62 Filed 08/31/20 Page 1 of 10 Page ID #:942



   1 Mathew K. Higbee, Esq., SBN 241380
     Ryan E. Carreon, Esq., SBN 311668
   2 HIGBEE & ASSOCIATES
     1504 Brookhollow Dr., Suite 112
     Santa Ana, CA 92705
   3 (714) 617-8336
     (714) 597-6729 facsimile
   4 mhigbee@higbeeassociates.com
   5 rcarreon@higbeeassociates.com
     Attorney for
   6 DENNIS FUGNETTI PHOTOGRAPHY TRUST
   7                     UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
   8
     DENNIS FUGNETTI PHOTOGRAPHY Case No.: 8:19-cv-00847-CJC-DFM
   9 TRUST,
                                        NOTICE OF MOTION AND
  10                         Plaintiff, MOTION TO SUBSTITUTE THE
      v.                                PLAINTIFF
  11
     BIRD B GONE, INC.; and DOES 1-10, Judge:        Hon. Cormac J. Carney
  12 inclusive,                         Courtroom:                     9-B
                                        Hearing Date:       Sept. 28, 2020
  13                         Defendant. Hearing Time:            1:30 p.m.
  14                                                    Complaint filed May 6, 2019
  15
              TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  16
       PLEASE TAKE NOTICE that on September 28, 2019 at 1:30 P.M., or as soon
  17
       thereafter as the matter may be heard in the courtroom of the Honorable Cormac J.
  18
       Carney of the above-titled court, located at Courtroom 9-B, of the Ronald Reagan
  19
       Federal Building and U.S. Courthouse, 411 West 4th Street, Santa Ana, CA 92701-
  20   4516, the Dennis Fugnetti Photography Trust will move for an Order substituting
  21   itself in as the Plaintiff in this action.
  22          This Motion is brought on the grounds that the Dennis Fugnetti Photography
  23   Trust is the only person or entity with standing to maintain this infringement suit,
  24   and therefore is the proper entity to be substituted in as the Plaintiff in this action.
  25          This Motion is based on this Notice of Motion, the attached memorandum of
  26   points and authorities, the declarations of Ryan E. Carreon and Alana J. Fugnetti in
  27   support, and the pleadings, files and other materials that are on file with the Court
  28
                                                    i
                                           MOTION TO SUBSTITUTE
Case 8:19-cv-00847-CJC-DFM Document 62 Filed 08/31/20 Page 2 of 10 Page ID #:943



   1   or may be presented at the hearing. Prior to the filing of this Motion, counsel for the
   2   parties met and conferred pursuant to Local Rule 7-3. Carreon Decl. ¶¶11-12.

   3
   4   DATED: August 31, 2020                          Respectfully submitted,

   5                                                   /s/ Ryan E. Carreon
                                                       Ryan E. Carreon, Esq.
   6                                                   Cal. Bar No. 311668
                                                       HIGBEE & ASSOCIATES
   7                                                   1504 Brookhollow Dr., Ste 112
                                                       Santa Ana, CA 92705
   8                                                   (714) 617-8325
                                                       (714) 597-6559 facsimile
   9                                                   Counsel for Plaintiff

  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  ii
                                        MOTION TO SUBSTITUTE
Case 8:19-cv-00847-CJC-DFM Document 62 Filed 08/31/20 Page 3 of 10 Page ID #:944



   1                     MEMORANDUM OF POINTS AND AUTHORITIES
   2 I.       INTRODUCTION
   3          This is a copyright infringement action. Dennis Fugnetti was a professional
   4   photographer and graphic designer who created an original photograph of a pigeon
   5   landing with its wings expanded (“Flying Pigeon Image”). Complaint, Dkt. #1
   6   (“Complaint”), ¶¶8-10; see also Amended Counterclaim, Dkt. #321 (“Amended
   7   Counterclaim”), ¶¶11-12, 15. Defendant Bird B Gone (“BBG”) manufactures and
   8   sells various bird and pest deterrent products including a set of stainless steel bird
   9   spikes which can be placed on roofs, signage, and other surfaces as a deterrent to
  10   prevent birds from landing. Complaint ¶¶11-13; Amended Answer, Dkt. #32
  11   (“Amended Answer”) ¶¶12-13; Amended Counterclaim ¶9.
  12        A.   Brief Procedural History
  13          In the mid 90s BBG engaged Fugnetti to perform graphic design work on a

  14   project-by-project basis as an independent contractor for certain marketing

  15   projects. Complaint ¶¶14-15; Amended Answer ¶¶14-15; Amended Counterclaim

  16   ¶10. As part of his work for BBG, Fugnetti incorporated his Flying Pigeon Image

  17   into a series of sales and educational materials explaining BBG’s products that

  18   BBG typically distributed at tradeshows and seminars. Complaint ¶16-17, Exhibit

  19   B.

  20          Because Fugnetti worked on a project-by-project basis for BBG, Fugnetti

  21   did not license the Flying Pigeon Image to BBG outside the scope of the materials

  22   created by Fugnetti for each individual project during the time of his engagement.

  23   See Complaint ¶¶61-63. BBG was only licensed to use the Flying Pigeon Image as

  24   incorporated into the materials Fugnetti created and delivered to BBG. Ibid.

  25          In the early 2000s, BBG ended its relationship with Fugnetti. Complaint

  26   ¶18, Amended Counterclaim ¶24. Unbeknownst to Fugnetti, on December 3, 2003,
       1
  27     BBG’s Amended Answer and Amended Counterclaim are both contained in the same document
       filed as Docket #32. However, both are separately labeled and contain consecutively number
  28   paragraphs beginning with paragraph 1. As such, the citations in this Motion will refer to both
       documents separately.                       1
                                      MOTION TO SUBSTITUTE
Case 8:19-cv-00847-CJC-DFM Document 62 Filed 08/31/20 Page 4 of 10 Page ID #:945



   1   BBG applied for a trademark for the Flying Pigeon Image (“Trademark”) and
   2   began incorporating the Flying Pigeon Image Trademark into a wide variety of
   3   product packages and labels. Complaint ¶¶53-56, Exhibit K; Amended
   4   Counterclaim ¶34. Not only was this subsequent use of the Flying Pigeon Image
   5   done without Fugnetti’s knowledge or permission, but it was completely outside
   6   the scope of the materials created by Fugnetti during his engagement with BBG.
   7   Complaint ¶¶56-58.
   8         After becoming aware of BBG’s use of the Flying Pigeon Image, on May 6,
   9   2019 Fugnetti filed the instant lawsuit against BBG alleging a claim for copyright
  10   infringement.
  11         On June 28, 2019, BBG filed its Answer to Fugnetti’s Complaint and
  12   various counterclaims, including an alleged breach of an implied license
  13   supposedly granted by Fugnetti to BBG to use the Flying Pigeon Image. Dkt. #14.
  14   On July 19, 2019, Fugnetti filed a Special Motion to Strike the pursuant to the
  15   California Anti-SLAPP statute, Cal. Civ. Proc. Code § 425.16. Dkt. #18.
  16         On September 19, 2019, the Court granted Fugnetti’s Anti-SLAPP motion in
  17   part, striking three of the four Counterclaims asserted by BBG. Dkt. #31. On
  18   October 1, 2019, BBG filed an Amended Answer and Amended Counterclaims.
  19   Dkt. #32. Fugnetti against moved to strike pursuant to the California Anti-SLAPP
  20   statute. Dkt. #33. On November 19, 2019, the Court granted Fugnetti’s second
  21   Anti-SLAPP and also awarded Fugnetti attorneys’ fees. Dkt. #42.
  22         In its rulings, the Court left intact BBG’s Counterclaim for Breach of Non-
  23   Exclusive License. Dkt. #31, 42.
  24         B.    Fugnetti’s Unexpected Passing
  25         Prior to his dealings with BBG, in 1990, Dennis Fugnetti and his wife Alana

  26   Fugnetti formed The Dennis M. Fugnetti and Alana J. Fugnetti Trust (“Family

  27   Trust”) to manage their assets. Declaration of Alana J. Fugnetti (“Fugnetti Decl.”)

  28   ¶ 3. Alana Fugnetti presently maintains complete discretion to manage and
                                            2
                                   MOTION TO SUBSTITUTE
Case 8:19-cv-00847-CJC-DFM Document 62 Filed 08/31/20 Page 5 of 10 Page ID #:946



   1   distribute any and all assets contained in the Family Trust.
   2         In January of 2020, Dennis Fugnetti passed away suddenly. Prior to his
   3   death, in 1991, Dennis Fugnetti executed his last will and testament (“Will”) which
   4   remained in effect through his passing. Fugnetti Decl. ¶¶ 5-6, Exhibit A. Under
   5   Articles 4 and 5 of his Will, Dennis Fugnetti left all of his property to either the
   6   Family Trust or to his wife Alana. Fugnetti Decl. ¶ 7, Exhibit A. No other
   7   individual or entities were named in the Will as heirs, and no other individuals or
   8   entities inherited any property under the Will. Fugnetti Decl. ¶ 8, Exhibit A.
   9         On May 26, 2020, BBG filed a notice of death pursuant to Federal Rules of
  10   Civil Procedure 25. Dkt. #54. On June 24, 2020, the parties met and conferred
  11   regarding the substitution of a new plaintiff. Fugnetti’s counsel stated that it was
  12   his understanding that Dennis Fugnetti’s widow had inherited everything, and that
  13   the family intended to form a trust containing Fugnetti’s photography assets and
  14   that the newly formed trust would be substituted in as the Plaintiff. Declaration of
  15   Ryan E. Carreon (“Carreon Decl.”) ¶ 5. Counsel also indicated that the documents
  16   would be provided to BBG once they were finalized. Carreon Decl. ¶ 6; see also
  17   Dkt.#26.
  18         On August 3, 2020, BBG served the notice of death on Alana Fugnetti and
  19   her daughter Katie. Carreon Decl. ¶¶ 15-18, Exhibit C.
  20         On August 21, 2020 Alana Fugnetti formed the Dennis Fugnetti
  21   Photography Trust (“Photography Trust”) to manage her late husband’s
  22   photography assets and as a legacy to his lifetime of work. Fugnetti Decl. ¶ 10,
  23   Exhibit B.
  24         Due to the terms of the Will, either, the rights to the Flying Pigeon Image
  25   passed either to Alana Fugnetti individually or to the Family Trust. Fugnetti Decl.
  26   ¶ 10, Exhibit A. On August 21, 2020 Alana Fugnetti executed a quitclaim deed on
  27   behalf of herself and the Family Trust assigning all rights to the Flying Pigeon
  28   Image to the Photography Trust. Fugnetti Decl. ¶ 16, Exhibit C.
                                             3
                                    MOTION TO SUBSTITUTE
Case 8:19-cv-00847-CJC-DFM Document 62 Filed 08/31/20 Page 6 of 10 Page ID #:947


       II.      THE PHOTOGRAPHY TRUST IS THE ONLY PARTY, WHICH CAN
   1            BE SUBSTITUTED IN AS THE PLAINTIFF IN THIS ACTION.
   2            A.   This Motion Is Timely Brought Under Rule 25(a)(1).
   3            Before a statement of death becomes effective, certain procedural rituals

   4   must be observed. See Fed. R. Civ. P. 25(a)(1). Specifically, Rule 25(a)(1)

   5   “requires two affirmative steps in order to trigger the running of the 90 day

   6   period.” Barlow v. Ground, 39 F.3d 231, 233 (9th Cir. 1994). The first step is to

   7   formally suggest the death of the party upon the record. Ibid. The second step is to

   8   serve other parties and nonparty successors or representatives of the deceased

   9   with a statement of death pursuant to Rule 4 of the Federal Rules. Ibid. (emphasis

  10   added).

  11            Here, it is not disputed that BBG filed a notice of death on the record on

  12   May 26, 2020. Dkt. #54. During a subsequent meet and confer call about

  13   substituting in a new plaintiff, Fugnetti’s counsel informed BBG’s counsel that it

  14   was his understanding that Fugnetti’s widow had inherited all of Dennis Fugnetti’s

  15   assets. Carreon Decl. ¶5. Indeed, BBG acknowledged this in its portion of the Joint

  16   Report that was filed discussing the substitution. See Dkt. #57, p. 6. BBG did not

  17   serve the notice of death on Alana Fugnetti2 until August 3, 2020. Carreon Decl. ¶¶

  18   15-18, Exhibit C. Thus, the 90-day window was triggered on August 3, 2020.

  19            Because the instant Motion was filed on August 31, 2020, only 28 days after

  20   service of the notice of death on Alana Fugnetti, the Motion is timely.
             B.     Fugnetti’s Infringement Claim Was Not Extinguished.
  21
                Under the Copyright Act a copyright holder to an original work of
  22
       authorship is granted a number of exclusive rights. See 17 U.S.C. § 106. Any
  23
       violation of these exclusive rights gives rise to a claim for infringement. See A&M
  24
       Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1013 (9th Cir. 2001) (“The word
  25
       ‘copying’ is shorthand for the infringing of any of the copyright owner’s five
  26
       exclusive rights” under 17 U.S.C. § 106.) The Copyright Act states that the
  27
       2
  28       BBG also served the notice of death on Dennis Fugnetti’s daughter Katie.
                                                       4
                                          MOTION TO SUBSTITUTE
Case 8:19-cv-00847-CJC-DFM Document 62 Filed 08/31/20 Page 7 of 10 Page ID #:948



   1   copyright in an original work of authorship “endures for a term consisting of the
   2   life of the author and 70 years after the author’s death.” 17 U.S.C. § 302(a). Thus,
   3   it follows that if the term of a copyrighted work endures beyond an author’s death,
   4   so to must the ability to enforce the excusive rights of a copyright by way of an
   5   infringement claim.
   6         Here, although Dennis Fugnetti died in 2020, the Copyright Act explicitly
   7   contemplates that the rights to his Flying Pigeon Image would endure for an
   8   additional 70 years, or until the year 2090. Thus, because Fugnetti’s copyright in
   9   the Flying Pigeon Image endures beyond his death, so to does the claim for
  10   infringement of the Flying Pigeon Image originally asserted in this suit by Fugnetti
  11   and against BBG.
  12         C.     The Photography Trust Is The Only Entity That Has Standing.
  13         Only “[t]he legal or beneficial owner of an exclusive right under a

  14   copyright” is entitled to bring a claim for infringement. 17 U.S.C. § 501(b); Silvers

  15   v. Sony Pictures Entertainment, Inc., 402 F.3d 881, 890 (9th Cir. 2005) (en banc)

  16   (holding that, under § 501, only a party with an ownership interest has standing to

  17   sue). A transfer of copyright ownership is valid if the transfer “is in writing and

  18   signed by the owner of the rights conveyed or such owner’s duly authorized

  19   agent.” 17 U.S.C. § 204(a).

  20         Here, under the terms of the Will Dennis Fugnetti’s rights to the Flying

  21   Pigeon Image passed either to the Family Trust or to Alana Fugnetti individually.

  22   Fugnetti Decl. ¶¶ 7-8, 13, Exhibit A. Indeed, as both the Family Trust and Alana

  23   Fugnetti were the only heirs named in the Will, the rights to the Flying Pigeon

  24   Image could only have passed to one of those parties. As such, on August 21,

  25   2020, Alana Fugnetti, acting both in her personal capacity and as the authorized

  26   agent of the Family Trust, transferred all rights to the Flying Pigeon Image to the

  27   Photography Trust. Fugnetti Decl. ¶¶ 3-4, 10, 13-14, Exhibit C.

  28         Thus, as of August 21, 2020 the Photography Trust is the sole owner to all
                                              5
                                     MOTION TO SUBSTITUTE
Case 8:19-cv-00847-CJC-DFM Document 62 Filed 08/31/20 Page 8 of 10 Page ID #:949



   1   rights in the Flying Pigeon Image, is the only entity capable of enforcing the rights
   2   to the Flying Pigeon Image, and is the only entity that would have standing to
   3   continue this lawsuit for infringement of the Flying Pigeon Image.
   4          In its sole remaining Counterclaim for Breach of Implied Contract, BBG
   5   alleges that Dennis Fugnetti allegedly “breached his non-exclusive license with
   6   BBG concerning BBG’s use of the Pigeon Image when he sued BBG for copyright
   7   infringement.” Counterclaim ¶ 54. Because the alleged “breach” that occurred is
   8   inextricably tied to the underlying ownership of the rights to the Flying Pigeon
   9   Image at issue and the subsequent infringement claim brought by Dennis Fugnetti,
  10   as owner of the rights to the Flying Pigeon Image and the only person or entity
  11   with standing to sue, the Photography Trust would likewise be the only party
  12   against whom BBG can assert its Counterclaim.
  13          In addition, as part of the transfer, the Photograph Trust is also the owner of
  14   the rights to “any license agreements or contracts” related to the Flying Pigeon
  15   Image. See Fugnetti Decl., Exhibit C. Thus, to the extent that the Family Trust or
  16   Alana Fugnetti might have been an appropriate party at one time, any rights to the
  17   alleged non-exclusive license that forms the basis of BBG’s Counterclaim were
  18   transferred to the Photography Trust.
  19          In conclusion, The Photography Trust has brought a timely Motion to
  20   Substitute. Because Dennis Fugnetti’s infringement claim against BBG was not
  21   extinguished upon his death, and because the Photography Trust is the sole rights
  22   holder to the Flying Pigeon Image and only entity with standing to maintain an
  23   infringement action, the Motion must be granted and the Photography Trust must
  24   be substituted in as the Plaintiff in this action.
  25   ///
  26   ///
  27   ///
  28   ///
                                               6
                                      MOTION TO SUBSTITUTE
Case 8:19-cv-00847-CJC-DFM Document 62 Filed 08/31/20 Page 9 of 10 Page ID #:950



   1   III.   CONCLUSION
   2          The Dennis Fugnetti Photography Trust respectfully requests that the Court
   3   Grant its Motio and substitute it in as the Plaintiff to this action.
   4
       Dated: August 31, 2020                          Respectfully submitted,
   5
                                                       /s/ Ryan E. Carreon
   6                                                   Ryan E. Carreon, Esq.
                                                       Cal. Bar No. 311668
   7                                                   HIGBEE & ASSOCIATES
                                                       1504 Brookhollow Dr., Ste 112
   8                                                   Santa Ana, CA 92705-5418
                                                       (714) 617-8336
   9                                                   (714) 597-6559 facsimile
                                                       Counsel for Plaintiff
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              7
                                     MOTION TO SUBSTITUTE
Case 8:19-cv-00847-CJC-DFM Document 62 Filed 08/31/20 Page 10 of 10 Page ID #:951



    1                                 PROOF OF SERVICE
    2   I, the undersigned, say:
    3         I am a citizen of the United States and I am a member of the Bar of this
    4   Court. I am over the age of 18 and not a party to the within action My business
    5   address is 1504 Brookhollow Dr., Ste 112, Santa Ana, California, 92705.
    6
        On August 31, 2020, I caused to be served the foregoing documents:
    7
    8   NOTICE OF MOTION AND MOTION TO SUBSTITUTE THE
        PLAINTIFF; DECLARATION OF RYAN E. CARREON; DECLARATION
    9   OF ALANA J. FUGNETTI
   10
              I hereby certify that I electronically filed the foregoing with the Clerk of the
   11
        Court for the United States District Court, Eastern District of California using the
   12
        CM/ECF system which will send notice of such filing to the following registered
   13
        CM/ECF users:
   14
   15         Robert D. Fish
              rfish@fishiplaw.com
   16
              John D. van Loben Sels
   17         jvanlobensels@fishiplaw.com

   18         Jennifer J. Shih
              jshih@fishiplaw.com
   19         I certify under penalty of perjury under the laws of the United States that the
   20   foregoing is true and correct. Executed on August 31, 2020, at Santa Ana,
   21   California.
   22
   23                                                 /s/ Ryan E. Carreon
                                                         Ryan E. Carreon
   24
   25
   26
   27
   28
                                              8
                                     MOTION TO SUBSTITUTE
